DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
As to claim 1, use of the word “system” does not inherently mean that the claim is directed to a machine. A claim that includes terms that imply that the invention is directed to a product, for instance by reciting “a system,… comprising…”, but fails to include tangible limitations in accordance with its broadest reasonable interpretation is not limited to a practical application, but rather wholly embraces or encompasses the concept upon which the invention is based. This is impermissible as such claim coverage would extend to every way of applying the abstract idea, law of nature or natural phenomenon (i.e. non-statutory implementations). 
In the instant case, only if at least one of the clamed elements of the system is a physical part of the device can the system as claimed be a machine within the meaning of 35 U.S.C. 101. The instant system comprises a first and a second plugins, which are not hardware elements of the system that would make it a machine within the meaning of 35 U.S.C. 101.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LeVasseur et al. (US 2018/0054414 A1).
As to claim 1, LeVasseur teaches a system for enhanced workflow over email assisted by a plurality of plugins associable to a plurality of email clients (Fig. 1), comprising:
a first plugin associable [it is noted that “associable” is interpreted as being capable of associating, but not necessarily associated, as a matter of fact] with a first email client [plugin 108 on a sender computer 100] (par. [0089]), the first plugin configured to write a custom command wherein the custom command comprises a machine readable message with one or more authorized actions [“send” command] within an email exchanged between the first email client and a second email client [creating custom access message for the recipient(s)] (par. [0321-0325]); and
a second plugin associable with the second email client [plugin 108 on a recipient computer] (Fig. 14, par. [0335-0336]), the second plugin configured to read from the 

As to claim 2, LeVasseur teaches that communication between the first plugin and the second plugin is a function of an agreement between the first plugin and the second plugin [outgoing message options] (par. [0710-0728]) to define a set of rules or permissions over the one or more authorized actions to update information to be exchanged between the first plugin and the second plugin (par. [0343]).

As to claim 3, LeVasseur teaches that at least one of the plurality of plugins is configurable to allow exchange of additional information with an external service provider [eMail2 service 110] (Fig. 1, par. [0090]).

As to claim 4, LeVasseur teaches an external service provider that is configurable to communicate with the first plugin (par. [0091]).

As to claim 5, LeVasseur teaches that the first plugin is installed on a first email client configured for a first email domain and the second plugin is installed on a second email client configured for a second email domain (Fig. 1, par. [0089]).

As to claim 6, LeVasseur teaches that the agreement is time limited (par. [0469], [0498]).



As to claim 8, LeVasseur teaches that said plurality of email plugins are installed on a plurality of user devices that are on different networks (Fig. 1, par. [0089]) and a subset of the one or more authorized actions are available to be executed by the plugins (par. [0165], [0574-0577]).

As to claim 9, LeVasseur teaches that said one or more authorized actions is from the group of authorized actions consisting of: (A) setting up a meeting; (B) saving an attachment to a particular folder (par. [0097], [0356]); (C) forwarding an email message (par. [0117]); (D) creating a reminder; and (E) making a payment.

As to claim 10, LeVasseur teaches that the first plugin comprises a configuration module to configure initiation and authorization steps to provide communication with the second plugin (par. [0148]).

As to claim 11, LeVasseur teaches that the first plugin is associated with a unique identifier comprising an email address associated with the first email client and a device running the first email client (par. [0148-0151]).


generating a unique identifier comprising a device ID and an email address unique to a first plugin associable with a first email client [global unique ID and eMail2 user key] (par. [0315]);
sending an initiation and authorization request comprising the unique identifier from the first plugin to a second plugin associable with a second email client [sending introductory message containing an encrypted message access key among other identifiers] (par. [0091-0092], [0327]);
receiving a positive response to the initiation and authorization request from the second plugin with one or more authorized actions [performing authentication of the recipient plugin] (par. [0336]); and
sending a machine readable message from the first plugin within an email exchanged between the first email client and the second email client, the machine readable message comprising a custom command wherein the custom command comprises at least one of the authorized actions [creating email with the eMail2 plugin 108 dynamically supplementing the email composition user interface with a respective tab for each of the recipients that allows for tracking who has what copy and which was the original version] (par. [0006-0010], [0320], [0338]).



As to claim 14, LeVasseur teaches that communication between the first plugin and the second plugin is a function of an agreement between the first plugin and the second plugin [outgoing message options] (par. [0710-0728]) to define a set of rules or permissions over the actions to update information to be exchanged between the first plugin and the second plugin (par. [0343]), further comprising the step of verifying validity of the agreement by checking an expiration date associated with the agreement (par. [0469], [0498]).

As to claim 15, LeVasseur teaches ignoring the custom command from the first plugin by blocking the unique identifier for security purposes, if the initiation and authorization request is rejected by the second plugin [recipient cannot retrieve the eMail2 message or view tracking/ratings associated with the message if invitation introductory message is denied] (par. [0334]).

As to claim 16, LeVasseur teaches a non-transitory computer-readable medium storing computer program instructions to provide enhanced workflow over email assisted by a plurality of plugins associable to a plurality of email clients (par. [0028]), the instructions for a first plugin, comprising:

(B)    generating an initiation and authorization request comprising the unique identifier, said request being configured to be sent to a second plugin associable with a second email client [generating introductory message containing an encrypted message access key among other identifiers] (par. [0091-0092], [0327]);
(C)    receiving a positive response to the initiation and authorization request from the second plugin [performing authentication of the recipient plugin] (par. [0336]); and
(D)    providing one or more authorized actions to the second plugin in a custom command related to the second email client [sending access email with the eMail2 plugin 108 dynamically supplementing the email composition user interface with a respective tab for each of the recipients that allows for tracking who has what copy and which was the original version] (par. [0006-0010], [0320], [0338]).

As to claim 17, LeVasseur teaches receiving an indication that the one or more authorized actions have been executed at the second email client [authentication has been performed successfully] (par. [0335-0336]).

As to claim 18, LeVasseur teaches verifying validity of an agreement between the first plugin and the second plugin by checking an expiration date associated with the agreement [outgoing message options] (par. [0469], [0496], [0710-0728]), wherein the agreement defines a set of rules or permissions over the actions to update information to be exchanged between the first plugin and the second plugin (par. [0343]).

As to claim 19, LeVasseur teaches providing exchange of additional information with an external service provider [eMail2 service 110] (Fig. 1, par. [0090]).

As to claim 20, LeVasseur teaches that the agreement is time limited (par. [0469], [0498]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG SURVILLO whose telephone number is (571)272-9691.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/OLEG SURVILLO/Primary Examiner, Art Unit 2442